Citation Nr: 0512693	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-30 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	State of Nevada Office of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969, and from March 1970 to August 1972.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied service connection for PTSD.  In February 2005, 
the veteran testified at a Travel Board hearing before the 
undersigned at the Las Vegas, Nevada RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has PTSD due to stressors 
incurred during service.  He stated that he served in combat.  
He described being in combat in the field with artillery 
units and being under enemy attack.  He asserted that he 
served in Laos.  He indicated that in Laos, he shot at enemy 
aircraft and shot down a Mig.  The veteran was not in combat.  
There is no credible evidence that he was in Laos.  The 
United States Services Center for Research of Unit Records 
(USASCRUR) could not verify a mig being shot down.  The 
veteran should be afforded a VA examination to determine if 
he has PTSD based on a credible stressor.  Such has not been 
accomplished.  Accordingly, this matter is REMANDED for the 
following actions:

The veteran should be afforded a VA 
examination.  The examiner should 
determine what, if any, psychiatric 
disabilities are present.  There should 
be an appropriate battery of 
psychological testingwith interpretation 
(to include accuaracy of the veteran's 
reporting).  If the examiner believes 
that PTSD is present, he/she should 
explicitly identify the stressors that 
caused PTSD and specify the evidence 
relied upon to determine the existence of 
these stressors.  The examiner should be 
informed that the veteran was not in 
combat, that there is no credible 
evidence of service in Laos, and that his 
account of shooting down a MIG could not 
be verified.  Specifically, the examiner 
should answer the following: Does the 
veteran have PTSD?  What are the 
stressors that form the basis for the 
diagnosis of PTSD?  Is it at least as 
likely as not that any current PTSD is 
attributable to credible stressors 
experienced in service?  All pertinent 
testing deemed necessary should be 
accomplished.  A complete rational of any 
opinion expressed should be included in 
the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


